RtTSSEU, J.
Even if, under the allegations of the petition, the relation of master and servant between the parties had not been dissolved by the discharge -of the plaintiff, he could not recover; for, according to the allegations of the petition (and assuming that the relation 'of master and servant still existed), the foreman, in inflicting the injury in question, stepped aside, although temporarily, from the performance of the duties of the master, to engage in a matter wholly different therefrom and beyond the scope of his authority, and the master is not charged with the results of such unauthorized act. Savannah Railway Co. v. Hodges, 6 Ga. App. 470 (65 S. E. 322); Lynch v. Florida Central & Peninsular R. Co., 113 Ga. 1105 (39 S. E. 411, 54 L. R. A. 810). Upon this view of the case, the court properly sustained the general demurrer.

Judgment affirmed.


Bill, C. J., dissents.

Twiggs & Gazan, for plaintiff.
O’Byrne, Hartridge & Wright, for defendant.